Case 0:20-cv-61550-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       Case No.: 0:20-cv-61550
 VASSEL VIRGO,

        Plaintiff,
 v.

 CARNIVAL CORPORATION
 d/b/a CARNIVAL CRUISE LINES,

       Defendant(s).
 __________________________/
                                  COMPLAINT FOR DAMAGES
        The Plaintiff hereby sues the Defendant and alleges as follows:
                                   GENERAL ALLEGATIONS
        1.      Plaintiff, VASSEL VIRGO, is a citizen of the State of Florida, Broward County,

 over the age of eighteen and is otherwise sui juris.

        2.      Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES

 (“CARNIVAL”), is a foreign corporation incorporated under the laws of Panama, is authorized to

 do business in the State of Florida, and at all times material hereto was and is doing business in

 Miami-Dade County, Florida.

        3.      This action is being pursued in this Court, as opposed to state court as otherwise

 permitted by the Savings to Suitors Clause of 28. U.S.C. section 1333 because CARNIVAL

 unilaterally injects a forum clause into its cruise tickets that require its passengers to file cruise-

 related suits in this Federal District and Division, as opposed to any other venue in the world.

        4.      The Defendant, at all times material hereto, personally or through an agent:

             a. Operated, conducted, engaged in or carried on a business venture in this state and/or

                county and had an office or agency in this state and/or county;


                                                   1
Case 0:20-cv-61550-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 2 of 8



             b. Was engaged in substantial activity within this state;

             c. Operated vessels in the waters of this state;

             d. Committed one or more of the acts stated in Florida Statute §§ 48.081, 48.181 or

                48.193;

             e. The acts of Defendant set out in this Complaint occurred in whole or in part on this

                county and/or state; and/or

             f. The Defendant was engaged in the business of providing to the public and to the

                Plaintiff in particular, for compensation, vacation cruises aboard their vessel.

        5.      The causes of action asserted in this Complaint arises under the General Maritime

 Law of the United States.

        6.      All conditions precedent for filing and maintaining this action have been fulfilled,

 have been waived, or do not apply.

        7.      At all times material hereto, Defendant owned, operated, managed, maintained

 and/or controlled the vessel, the Carnival Sensation.

        8.      Defendant, CARNIVAL, promotes itself as the “Fun Ship” and markets to a

 younger crowd of passengers.

        9.      Defendant CARNIVAL, at all relevant times, and for at least ten (10) years prior to

 the incident complained of in this lawsuit, knew of the serious risk of crime and injury to

 passengers onboard its vessels, because Defendant had experienced and had actual knowledge of

 such crimes and injuries, perpetrated aboard by both its crew and passengers. These crimes and

 injuries, upon information and belief, include, but are not limited to assaults and batteries, and

 other violence between passengers.




                                                  2
Case 0:20-cv-61550-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 3 of 8



         10.    Defendant CARNIVAL, at all relevant times, and as required by the Cruise Safety

 and Security Act of 2010 must report acts and maintain a log of claims of physical assault onboard

 its vessels.

         11.    Defendant, CARNIVAL, further has experienced actual knowledge of passenger

 on passenger violence in its casinos.

         12.    Defendant knew or should have known, from past experience, that the risk of crime

 (such as assaults) and injury against passengers tends to be the greatest in areas where alcohol is

 served, such as in its casinos.

         13.    These locations where the violence occurs are where Defendant, CARNIVAL,

 provides its passengers with alcohol and also fails to provide adequate crewmember security.

         14.    Defendant CARNIVAL, at all relevant times, and upon information and belief,

 anticipated and foresaw that crimes would be perpetrated on passengers aboard its vessels in the

 future and as such needs to provide adequate security, training and surveillance.

         15.    Defendant CARNIVAL, at all relevant times, chooses to sell alcohol aboard its

 vessels. Upon information and belief, such beverage sales are among the top source of onboard

 revenue, which determines the profitability of each voyage. Upon further information and belief,

 Defendant CARNIVAL derives millions of dollars in annual revenue from this source alone.

         16.    Defendant CARNIVAL, at all relevant times, also gifts bottles of alcohol to patrons

 of its casinos as gifts, prizes, and/or “comps”.

         17.    Defendant CARNIVAL knew or should have known that the high risk to its

 passengers of crime and injury aboard its vessels was enhanced by Defendant’s sale and gift of

 copious quantities of alcohol on its vessels.




                                                    3
Case 0:20-cv-61550-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 4 of 8



            18.      Defendant CARNIVAL knew or should have known of the need to provide

 additional security measures in its casinos.

            19.      Defendant CARNIVAL is required to maintain a surveillance system onboard its

 vessels to assist in documenting crimes and injuries to provide evidence.1

            20.      On or about August 30, 2019, the Plaintiff was a paying passenger on Defendant’s

 vessel, the Carnival Sensation, which was in navigable waters, for a cruise which began on August

 26, 2019.

            21.      Plaintiff was playing in the casino at a roulette, wherein there was inadequate

 security or no security presence (i.e., security guards and/or surveillance).

            22.      Plaintiff was sitting at a roulette table where another male passenger, who was

 clearly intoxicated, was drinking from a bottle of alcohol. Upon information and belief, the bottle

 of alcohol was gifted or “comped” to the male passenger by the Defendant.

            23.      While at the roulette table, Plaintiff and the intoxicated male passenger began

 exchanging words when the male passenger suddenly began attacking Plaintiff.

            24.      Defendant’s security escorted Plaintiff and the male passenger out of the casino.

            25.      Due to the insufficient and/or inadequately trained security personnel, the male

 passenger broke free from security and began to physically assault the Plaintiff a second time.

            26.      Upon information and belief, the intoxicated male passenger had caused numerous

 other altercations while on the August 26, 2019 through August 31, 2019 Carnival Sensation

 voyage, and Defendant knew, or should have known, of this passenger’s dangerous propensities.

            27.      As a result of the inadequate security and surveillance on the vessel at the time,

 Plaintiff suffered severe physical injuries and mental harm.



 1
     46. U.S.C. § 3507(b).

                                                      4
Case 0:20-cv-61550-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 5 of 8



                   COUNT I – NEGLIGENCE AGAINST DEFENDANT CARNIVAL

    Plaintiff re-alleges, adopts and incorporates by reference the allegations in Paragraphs one (1)

 through twenty-seven (27) as though alleged originally herein:

        28.      At all times material hereto, it was the duty of Defendant to provide Plaintiff with

 reasonable care under the circumstances while he was a passenger aboard the Carnival Sensation.

        29.      On or about August 30, 2019, the Plaintiff was injured due to the fault and

 negligence of the Defendant, and/or its agents, servants and/or employees as follows:

              a. Failing to provide reasonably safe conditions for the Plaintiff during his voyage

                 aboard the Carnival Sensation. Reasonably safe conditions include, but are not

                 limited to: (i) preventing an atmosphere wherein persons could assault and/or

                 violently batter other passengers; (ii) controlling passengers who were clearly

                 and/or visibly intoxicated so as to be dangerous to others; and/or (iii) having

                 adequate security personnel aboard its vessel and/or club; and/or

              b. Failing to protect passengers from physical assaults and/or batteries by other

                 passengers; and/or

              c. Failing to adequately monitor passengers so as to keep them away from dangerous

                 passengers and/or dangerous situations; and/or

              d. Failing to warn passengers of the prevalence of violence aboard Carnival ship

                 and/or its casinos; and/or

              e. Failing to promulgate and/or enforce policies and/or procedures designed to prevent

                 passengers from committing physical assaults and/or batteries against other

                 passengers aboard the ship; and/or




                                                  5
Case 0:20-cv-61550-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 6 of 8



          f. Failing to promulgate and/or enforce policies and/or procedures designed to prevent

             passengers from over-drinking; and/or

          g. Failing to train and/or advise crewmembers on policies and/or procedures designed

             at preventing over-service of alcohol; and/or

          h. Failing to adequately monitor and control the conduct of passengers aboard the

             vessel; and/or

          i. Failing to provide adequate security and/or supervision for passengers aboard its

             vessels; and/or

          j. Failing to have adequate security aboard the vessel; and/or

          k. Failing to adequately train security; and/or

          l. Failing to adequately supervise security; and/or

          m. Failing to have security act reasonably and/or adequately and/or timely; and/or

          n. Failing to provide adequate security to prevent and/or time intervene in altercations

             and/or disputes among passengers aboard the ship; and/or

          o. Failure to adequately monitor ship’s common areas so as to timely identify and

             respond to passenger physical assaults and/or batteries; and/or

          p. Failure to maintain and/or monitor security cameras on the vessel, including the

             casinos, to avoid violence and/or injuries to other passengers, such as the Plaintiff;

             and/or

          q. Failing to properly abide by the Cruise Vessel Security Act of 2010; and/or

          r. Failing to properly report prior assaults and/or passenger fights to the appropriate

             authorities in order to effect change to prevent future instances; and/or

          s. Serving excessive amounts of alcohol to passengers; and/or



                                               6
Case 0:20-cv-61550-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 7 of 8



              t. Allowing passengers to become dangerously intoxicated; and/or

              u. Failing to identify and respond to serious situations concerning passenger safety;

                  and/or

              v. Failing to warn Plaintiff of lack of security in common areas aboard the vessel;

                  and/or

              w. Failing to properly gather and maintain evidence after the Plaintiff was assaulted or

                  battered.

        All or some of which caused and/or contributed to the Plaintiff being severely injured

 and/or which caused his injuries to be aggravated and/or made worse.

        30.       At all times material, Defendant CARNIVAL had exclusive control and custody of

 the Sensation.

        31.       At all times material, Defendant CARNIVAL violated the International Safety

 Management Code’s goals and intent and fails to properly, adequately and safely implement ISM

 and by extension its SQM manual.

        32.       CARNIVAL was aware of the foregoing conditions causing Plaintiff to be assaulted

 and battered and did not correct them, or the conditions existed for sufficient length of time so that

 CARNIVAL, in the exercise of reasonable care under the circumstances, should have learned of

 them and corrected them.

        33.       As a direct and proximate result of the negligence of the Defendant, the Plaintiff

 was directly and proximately caused to be physically assaulted, and/or violently battered with,

 and/or suffer emotional distress.

        34.       As a direct and proximate result of the negligence of the Defendant, the Plaintiff

 was injured about his body and extremities, suffered physical pain and suffering, mental anguish,

                                                   7
Case 0:20-cv-61550-RAR Document 1 Entered on FLSD Docket 07/31/2020 Page 8 of 8



 loss of enjoyment of life, physical disability, impairment, inconvenience in the normal pursuits

 and pleasures of life, feelings of economic insecurity caused by disability, scarring, disfigurement,

 aggravation of any previously existing conditions therefrom, incurred medical expenses in the care

 and treatment of his injuries, suffered physical handicap, lost wages and income lost in the past.

 The injuries and damages are permanent or continuing in nature, and Plaintiff will suffer the losses

 and impairments in the future.

            WHEREFORE, the Plaintiff, VASSEL VIRGO, demands judgment for damages against

 the Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES, for all

 damages recoverable under the law against Defendant and demand trial by jury of all issues so

 triable.

 Dated: July 31, 2020

                                       Respectfully submitted,

                                       FENSTERSHEIB LAW GROUP, P.A.
                                       520 West Hallandale Beach Boulevard
                                       Hallandale Beach, Florida 33009
                                       Telephone:    (954) 456-2488
                                       Facsimile:    (954) 867-1844

                                       By:     /s/ Jason R. Manocchio
                                               Jason R. Manocchio, Esq.,
                                               Florida Bar No. 92477
                                               E-mail:        jason@fenstersheib.com
                                                              jm-pleadings@fenstersheib.com




                                                  8
